       Case 4:20-cv-02732-JST Document 43 Filed 08/12/20 Page 1 of 2




 1 REESE LLP                                        REESE LLP
   Sue J. Nam (State Bar No. 206729)                George V. Granade (State Bar No. 316050)
 2 snam@reesellp.com                                ggranade@reesellp.com
   Michael R. Reese (State Bar No. 206773)          8484 Wilshire Boulevard, Suite 515
 3
   mreese@reesellp.com                              Los Angeles, California 90211
               rd         th
 4 100 West 93 Street, 16 Floor                     Telephone: (310) 393-0070
   New York, New York 10025                          Facsimile: (212) 253-4272
 5 Telephone: (212) 643-0500
   Facsimile: (212) 253-4272
 6

 7 SHEEHAN & ASSOCIATES, P.C.
   Spencer Sheehan (Admitted Pro Hac Vice)
 8 spencer@spencersheehan.com
   505 Northern Boulevard, Suite 311
 9 Great Neck, NY 11021
   Telephone: (516) 303-0552
10 Facsimile: (516) 234-7800

11
     Counsel for Plaintiff and the Proposed Class
12
                                 UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14

15
   STEVE DAILEY, on behalf of himself and all              Case No. 4:20-cv-02732-JST
16 others similarly situated,                              Hon. Jon S. Tigar
17                 Plaintiff,                             NOTICE OF APPEARANCE OF
     vs.
                                                          SUE J. NAM ON BEHALF OF
18
                                                          PLAINTIFF
19 A & W CONCENTRATE COMPANY and
   KEURIG DR PEPPER INC.,
20
              Defendants.
21

22

23 TO THE CLERK OF THE COURT AND ALL COUNSEL OF RECORD:

24          I, Sue J. Nam, hereby certify that I am admitted to practice in this Court. Please enter my
25 appearance as counsel in the above-captioned case for Plaintiff and the proposed class.

26
27

28
                                NOTICE OF APPEARANCE OF SUE J. NAM
                                     CASE NO. 4:20-cv-02732-JST
      Case 4:20-cv-02732-JST Document 43 Filed 08/12/20 Page 2 of 2




 1                                          Respectfully submitted,

 2 Date: August 12, 2020
                                            REESE LLP
 3
                                        By: /s/ Sue J. Nam
 4                                         Sue J. Nam (State Bar No. 206729)
                                           snam@reesellp.com
 5
                                           100 West 93rd Street, 16th Floor
 6                                         New York, New York 10025
                                           Telephone: (212) 643-0500
 7                                         Facsimile: (212) 253-4272
 8                                          Counsel for Plaintiff and the Proposed Class
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                           NOTICE OF APPEARANCE OF SUE J. NAM
                                CASE NO. 4:20-cv-02732-JST
                                            2
